NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


JULIO CESAR BARAHONA-                           No.    15-72525
VALLECILLO,
                                                Agency No. A200-868-415
      Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS, III, Attorney
General,

      Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Julio Cesar Barahona-Vallecillo, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for cancellation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s continuous physical presence determination. Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Barahona-

Vallecillo failed to establish the requisite continuous physical presence for

cancellation of removal, where he presented inconsistent testimony with no

corroboration regarding the length of his absences from the United States. See 8

U.S.C. § 1229a(c)(4)(B) (petitioner bears the burden of showing eligibility);

§ 1229b(b)(1)(A) (ten years continuous physical presence required); § 1229b(d)(2)

(continuous physical presence broken by departure of more than 90 days).

      PETITION FOR REVIEW DENIED.




                                          2                                     15-72525